Winslow, C. J.
It is settled in this state that a riparian owner on a stream (not a state boundary line) takes to tbe center of tbe stream, subject to the rights of tbe public to use tbe stream, and that tbe boundaries of tbe riparian lot are to be produced to tbe center of tbe stream at right angles with tbe center line. Farris v. Bentley, 141 Wis. 671, 124 N. W. 1003. Tbe boundaries of the public easement opposite a street end are determined in tbe same manner. Superior v. Northwestern F. Co. 164 Wis. 631, 161 N. W. 9.
These principles determine tbe present controversy and compel affirmance of tbe judgment. Milwaukee river runs practically north and south opposite tbe plaintiff’s property and for some distance to tbe northward: therefore tbe south boundary of plaintiff’s property (which constitutes the north line of State street) runs almost, if not directly, east to tbe center of tbe river. Tbe bridge as proposed to be built en*220croaches upon the plaintiff’s submerged land considerably. It follows that the city must condemn such land before it can build its bridge.
The fact that the city has maintained a swing bridge here for forty years and that part of the river bed now to be permanently occupied is directly under the arc made by the swing of the bridge when in use cuts no figure. dSTo right acquired by prescriptive use exceeds the extent of the use. Chippewa & F. Imp. Co. v. Railroad Comm. 164 Wis. 105, 159 N. W. 739. The city may have acquired a right to use the space above the water for the swing of a swing bridge, but this carries no right to build a permanent structure on that part of the bed now under the arc of the swing.
We see no reason to doubt that the city has a right (subject to preliminary condemnation of the river bed as before stated) to connect State street and Martin street as now opened and traveled with a bridge. Martin street as originally platted between River street (now Edison street) and the river has apparently ceased to exist by nonuser.
By the Court. — Judgment affirmed.
Eschweiler, J., took no part.